DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 ends with two periods. The claim should end with a single period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordhagen (Pub No US 2009/0055742). Hereinafter, referenced as Nordhagen.


Regarding claim 1, Nordhagen discloses a method of integrating out-of-band (OOB) data with a media stream, comprising: 
receiving one or more timestamp notification requests (Paragraphs [0006] [0007] [0022] [0027] [0047] figure 1; time-based metadata tags 114 containing a time code and reference to the identified metadata); 
transmitting a notification when a requested timestamp in the one or more timestamp notification requests matches a current timestamp of the media stream (Paragraphs [0042] [0053] figure 5; requesting the metadata information 200, e.g. movie trivia, etc. associated with the tag 114. Wherein the tag metadata time code are correlated with runtime timestamps of the media content being presented to synchronously render the appropriate metadata; paragraphs [0049] [0050]); 
and receiving data in response to the notification (Paragraphs [0009] [0025] figure 53; receive the metadata information 200 from the metadata repository server as directed by the metadata tag 114).

Regarding claim 2, Nordhagen discloses the method of claim 1; moreover, Nordhagen discloses that the received data is display data (Paragraphs [0042] [0053] figure 5; requesting the metadata information 200, e.g. movie trivia, etc. associated with the tag 114. Wherein the tag metadata time code are correlated with runtime timestamps of the media content being presented to synchronously render the appropriate metadata; paragraphs [0049] [0050]).

claim 3, Nordhagen discloses the method of claim 1; moreover, Nordhagen discloses performing an operation in accordance with the received data (Paragraphs [0033] [0034] figure 5; the metadata may present detail information about an object, e.g. surfboard, and a link may be presented to allow the user to view more information, seek a commercial transaction to purchase, etc.).

Regarding claim 4, Nordhagen discloses the method of claim 1; moreover, Nordhagen discloses that each timestamp notification request (Paragraphs [0006] [0007] [0022] [0027] [0047] figure 1; time-based metadata tags 114) comprises a request to send the notification when the requested timestamp matches the current timestamp of the media stream (Paragraphs [0042] [0053] figure 5; requesting the metadata information 200, e.g. movie trivia, etc. associated with the tag 114. Wherein the tag metadata time code are correlated with runtime timestamps of the media content being presented to synchronously render the appropriate metadata; paragraphs [0049] [0050]).

Regarding claim 5, Nordhagen discloses the method of claim 1; moreover, Nordhagen discloses that the received data is OOB event metadata (OOB) data stream (Paragraphs [0023] [0024] [0036]; video media content and metadata may be distributed and accessed from separate sources 320a and 312).

Regarding claim 6, Nordhagen discloses the method of claim 1; moreover, Nordhagen discloses that the media stream is received from a first source and the 


Regarding claims 7 – 12, Nordhagen discloses all the limitations of claims 7 – 12; therefore, claims 7 – 12 are rejected for the same reasons stated in claims 1 – 6, respectively.

Regarding claims 13 – 18, Nordhagen discloses all the limitations of claims 13 – 18; therefore, claims 13 – 18 are rejected for the same reasons stated in claims 1 – 6, respectively.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423